Citation Nr: 0217230	
Decision Date: 11/27/02    Archive Date: 12/04/02	

DOCKET NO.  96-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for the residuals of 
shell fragment wounds, including scars, of the back, legs 
(including the right calf), and stomach (abdomen).

3.  Entitlement to service connection for the residuals of a 
fractured right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1975.  However, because the veteran's second period of 
active service resulted in a discharge under other than 
honorable conditions due to an absence without leave (AWOL) 
in excess of 180 days, it was determined that the veteran's 
period of service from June 1972 through June 1975 was 
considered as one period of service which constituted a bar 
to the payment of Department of Veterans Affairs (VA) 
benefits in accordance with applicable law and regulation.  
Accordingly, the veteran's single period of "good" service 
extended from June 4, 1968 to June 8, 1972.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and from a May 2001 decision by the 
VARO in Columbia, South Carolina.  

This case was previously before the Board in January 1998, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Malaria, or chronic residuals thereof, are not shown to 
have been present in service, or at any time thereafter.  

2.  Shell fragment wounds to the back, legs (including the 
right calf), and stomach (abdomen), or chronic residuals 
thereof, are not shown to have been present in service, or 
at any time thereafter.  

3.  A fractured right ankle, or chronic residuals thereof, 
are not shown to have been present in service, or at any 
time thereafter.  


CONCLUSIONS OF LAW

1.  Malaria, or chronic residuals thereof, was not incurred 
in or aggravated by active military service, nor may such a 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Chronic residuals of shell fragment wounds, including 
scars, of the back, legs (including the right calf), and 
stomach (abdomen) were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).

3.  A fractured right ankle, or chronic residuals thereof, 
was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a service entrance examination in June 1968, 
there was noted the presence of a scar on the veteran's 
right leg.  

On service separation examination in May 1975, the veteran 
denied the presence of any bone, joint, or other deformity.  
The veteran additionally stated that he had never had, or 
been advised to have, any operation, nor had he ever been a 
patient in any type of hospital.  Physical examination 
conducted at the time of separation was essentially 
unremarkable, noting only a tattoo on both forearms, and on 
the veteran's left upper shoulder, in addition to a 2-inch 
scar on his left wrist.  No pertinent diagnoses were noted.  

On VA systemic examination conducted in early March 1994, 
the veteran gave a history of malaria while in Vietnam.  
Reportedly, the veteran had at that time received treatment 
with quinine, resulting in his recovery.  According to the 
veteran, each year, he experienced a recurrence of malaria, 
for which he underwent a course of treatment with quinine 
lasting anywhere from one to three weeks, depending on the 
severity of his attack.  Currently, the veteran was 
reportedly asymptomatic.  

On physical examination, there were no objective or 
subjective findings.  A malaria smear was ordered, though 
the veteran was unable to tell which malarial organism had 
been involved.  The pertinent diagnosis was history of 
malaria.

On VA gastrointestinal examination, likewise conducted in 
early March 1994, there was noted the presence of a well-
healed right midabdominal scar as the result of previous 
surgery.  No pertinent diagnosis was noted.  

On VA orthopedic examination in March 1994, the veteran gave 
a history of a fractured right ankle as the result of a "bad 
landing" from a parachute jump.  According to the veteran, 
he did not immediately report to sick call.  However, 
approximately two days later, when his ankle became swollen 
and painful, he was seen on sick call.  Radiographic studies 
were reportedly taken, and showed a fracture of the right 
ankle.  According to the veteran, he was placed in a cast 
for four weeks, and used crutches for three weeks, as a 
result of which his fracture "healed well."  When further 
questioned, the veteran stated that, in 1969, he sustained a 
bullet wound to his back.  Reportedly, attempts to remove 
the bullet yielded "poor" results, with the result that the 
veteran still had "pieces" of the bullet in his back.  
Occasionally, according to the veteran, he had metal removed 
from the skin of his back.  A physical examination was 
essentially unremarkable, with no pertinent medical findings 
or diagnoses noted.  

A VA dermatologic examination conducted in early March 1994 
was negative for history, complaints, or abnormal findings 
indicative of the presence of any scarring of the veteran's 
back, legs, or stomach.  

In correspondence of June 1994, the veteran's sister wrote 
that, during the summer of 1969, while stationed in Vietnam, 
the veteran suffered shrapnel wounds to his back and legs in 
an action against the Viet Cong. 

In correspondence of June 1994, the veteran's wife wrote 
that, on several occasions, she had picked pieces of steel 
from his body "due to shrapnel from a mine."

In a Department of the Army Form 1577 dated in February 
1989, and received in June 1994, it was noted that the 
veteran had received a number of awards and commendations; 
the Purple Heart Medal was not among those noted.  

Personnel records of the veteran received in September 1994 
were significant for evidence of service in the Republic of 
Vietnam.  Additionally noted were a number of awards and 
commendations; the Purple Heart Medal was not among those 
noted.  

During the course of an RO hearing in June 1995, the veteran 
testified that, while in Vietnam, he "hit a mine," a portion 
of which "went into his lower stomach."  The veteran further 
testified that, as a result of that injury, he had undergone 
the removal of an 8-inch portion of his intestine.  See 
Transcript, p. 5.

In correspondence of April 1996, the United States Army and 
Joint Services Environmental Support Group (ESG) wrote that 
they were unable to document the veteran's injuries 
reportedly sustained during February and November 1969.  The 
ESG additionally noted that an extract of a casualty listing 
did document the veteran having received medical treatment 
as the result of nonhostile injuries.  According to the ESG, 
neither the veteran's DA Form 1577 nor DA Form 20 indicated 
that he had received the Purple Heart Award. 

On VA examination for the evaluation of hemic disorders 
conducted in January 1999, it was noted that the veteran's 
claims folder was available, and had been reviewed.  
According to the examiner, there were no records in the 
veteran's claims folder indicating the presence of malaria.  
However, according to the veteran, in November 1969, he 
developed fever and chills, and received a diagnosis of 
malaria.  The veteran further stated that, at that time, he 
had blood work done, which confirmed the diagnosis of 
malaria.  As treatment, the veteran was required to undergo 
an "ice bath," and was hospitalized for a period of 
approximately one week while in Vietnam.  Reportedly, the 
veteran was additionally given "quinine therapy."  When 
further questioned, the veteran stated that he took quinine 
in October and November of each year, which was the only 
time of year that he experienced "relapses" of symptoms.  
Reportedly, these "symptoms" included fevers, chills, and 
occasional jaundice.  The veteran stated that, as long as he 
took quinine for this two month period every year, he 
generally remained symptom-free.  However, he was unable to 
fill his quinine prescription in October 1998, with the 
result that he developed a relapse of fever, chills, and 
jaundice.  According to the veteran, once he took quinine, 
within a period of two weeks, he was "absolutely normal."  
Currently, the veteran was taking quinine, and was "totally 
asymptomatic."  

On physical examination, there was no swelling of the 
veteran's hands or feet, and no evidence of pallor.  The 
remainder of the examination was entirely within normal 
limits.  The pertinent diagnosis was history compatible with 
chronic relapse in malaria.  Noted at the time of 
examination was that a CBC and platelet count, as well as 
liver function studies and a malarial smear, would be 
conducted to confirm the presence of malaria.  According to 
the examiner, the veteran's disease was currently "not 
active."  

On VA orthopedic examination in January 1999, the veteran 
gave a history of right ankle pain, which had been present 
since 1968.  Reportedly, following an accident in service, 
the veteran had seen a physician, who diagnosed a fracture 
of the ankle, and performed a closed reduction.  According 
to the veteran, his right ankle problems were now 
intermittent. 

On physical examination, active range of motion of the right 
ankle was within normal limits in all planes.  Sensation was 
intact to pinprick and light touch over the dermatomes of 
the ankle, and muscle strength was 5/5 in the ankle joint.  
Deep tendon reflexes were present at the Achilles' tendon, 
and there was no evidence of edema or erythema of the ankle.  
At the time of examination, there was no evidence of any 
pain on palpation of the ankle joints.  Tinel's sign was 
negative over the posterior tibial nerve, and the veteran's 
gait was completely nonantalgic, without use of any 
assistive device, and with no limp.  

The pertinent diagnosis was right ankle pain with no 
evidence of any significant focal, neuromuscular, or 
functional deficit.  Noted at the time of examination was 
that the veteran's claims folder had been reviewed, and that 
no evidence of any residuals of ankle fracture had been 
found.  More specifically, the examiner found no residuals 
of an old fracture or other injury of the right ankle.  In 
the opinion of the examiner, while residuals were attributed 
to an injury sustained during basic training, there were no 
residuals of right ankle injury, and, therefore, no 
residuals which could be attributed to an injury sustained 
during basic training.  Radiographic studies of the 
veteran's right ankle demonstrated no evidence of any 
significant bony or soft tissue abnormality, and were 
described as "unremarkable."

In a June 1999 addendum to the aforementioned January 1999 
VA hemic examination, it was noted that all laboratory 
studies of the veteran were negative. 

On VA dermatologic examination in November 2000, the veteran 
gave a history of multiple wound and shrapnel injuries while 
in Vietnam, including an injury to the right interscapular 
area just medial to the medial scapular border on the right 
side.  In this area, there was a wound measuring 
approximately 3 by 1 centimeters, approximately 2 
millimeters of which was raised and minimally erythematous, 
with some discoloration.  The area was nontender, and there 
was no evidence of infection.  The veteran stated that this 
did not bother him, though his wife procured "little pieces" 
of hard shrapnel every couple of months from the involved 
area of his back.  Additionally noted was a shrapnel injury 
to the left and right lower legs, where there was an 
approximate 1 by 2 centimeter wound to the midlower leg just 
medial to the tibia, which exhibited a mild depression, in 
conjunction with mild erythema and discoloration.  This area 
was nontender.  The veteran stated that, occasionally, metal 
shrapnel would surface in this area.  The veteran 
additionally complained of an injury to his right midlower 
leg in the area of the posteromedial calf.  In this area, 
there was a 1 by 1 centimeter shrapnel scar, which was 
negative for the presence of any discoloration, depression, 
prominence, or tenderness.  Once again, there was no 
evidence of infection.  When questioned, the veteran stated 
that this did not "cause him any problems."  On further 
questioning, the veteran gave a history of an additional 
injury in 1971, at which time a land mine exploded "into the 
right lower quadrant of his abdomen."  According to the 
veteran, as a result of this injury, six feet of his colon, 
as well as his appendix, were removed.  The only residual 
problem or complication resulting from this injury was 
reportedly a restriction to one or two bowel movements per 
week.  Otherwise, the veteran was without complaints.  The 
clinical assessment was multiple scars from shrapnel injury 
to the veteran's right sided midback, and to his right and 
left lower legs, as well as a land mine injury to his 
abdomen as described. 

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2001), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To that end, in correspondence of March 
2002, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA, and what evidence would be 
secured by the veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
is of the opinion that no further duty to assist the veteran 
exists in this case.

The veteran in this case seeks service connection for 
malaria, as well as for the residuals of various shell 
fragment wounds, and for a fractured right ankle.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and malaria 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In the present case, service medical records, including a 
service separation examination of May 1975, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of malaria, shell fragment wounds, or any fracture 
of the veteran's right ankle.  Indeed, at the time of that 
service separation examination, the veteran denied the 
presence of any bone, joint, or other deformity, and 
similarly denied that he had ever undergone any surgery, or, 
for that matter, been a patient in a hospital.  While on VA 
medical examination in March 1994, and once again in January 
1999, there was noted a "history" of malaria, this 
conclusion was clearly based solely upon history provided by 
the veteran.  See Leshore v. Brown, 2 Vet. App. 406, 409 
(1995).  At all times, both in service, and thereafter, the 
veteran has shown no objective clinical evidence of active 
malaria.  Nor has it been demonstrated that, either in 
service, or thereafter, the veteran sustained any wounds as 
the result of shrapnel, or a fracture of his right ankle.  

The Board concedes that, on VA dermatologic examination in 
November 2000, there were noted multiple scars as the result 
of "shrapnel injuries" to the veteran's midback, and to his 
right and left lower legs, as well as a "land mine injury" 
to his abdomen.  It does not appear that the examiner had 
the claims file available for his review, and based his 
assessment upon a history related by the veteran.  However, 
as noted above, service medical records are entirely 
negative for any such shrapnel injuries.  Moreover, despite 
repeated attempts, it has yet to be demonstrated that the 
veteran was awarded the Purple Heart Medal as a result of 
such injuries.  Complaints of right ankle pain are entirely 
unsupported by objective medical evidence, as noted on VA 
examination in January 1999.  Significantly, that 
examination found no evidence of right ankle pathology 
attributable to any inservice injury.

The Board observes that, during the course of a personal 
hearing in June 1995, the veteran testified that, as a 
result of a land mine explosion in service, he underwent the 
(surgical) removal of an approximately 8-inch long section 
of his intestines.  However, as of the time of a VA 
dermatologic examination in November 2000, the extent of the 
veteran's injury had expanded to include the removal of a 
six-foot section of his colon, as well as his appendix.  
While the Board does not doubt the sincerity of the 
veteran's statements, such statements do not present a 
persuasive basis for a grant of the benefits sought in light 
of the evidence as a whole.  Accordingly, the veteran's 
claims for service connection must be denied.  



ORDER

Service connection for malaria is denied.

Service connection for the residuals of shell fragment 
wounds, including scars, of the back, legs (including the 
right calf), and stomach (abdomen), is denied.

Service connection for the residuals of a fractured right 
ankle is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

